Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 10/03/2022.
   Status of the claims:
Claims 1, 5 have been amended.
Claims 21-23 have been added.
The amendment overcomes the prior art rejections of claims 1-17, 19-20 under 35 U.S.C 103 over LaChapelle et al. (US 20180299534 A1). However, upon further consideration, a new ground(s) of rejection is made in view of Tan et al. (US 7544945 B2.
The amendment fails to overcome the rejections of claims 18 under 35 U.S.C as being unpatentable over LaChapelle et al. (US 20180299534 A1) in view of Tan et al. (US 7544945 B2).
Also, upon further consideration, a new ground(s) of rejection is made in view of Richard A. Hutchin (US 20120292481 A1) and Bartlett et al. (US 20170003392 A1) necessitated by new claims 21 and 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180299534 A1) in view of Tan et al. (US 7544945 B2).
Regarding claim 1, LaChapelle teaches a laser scanner device adapted to be mounted to a vehicle (Fig. 6, Lidar 100, para [98]. See also, fig.9), the device comprising: 
a LiDAR module working based on a laser measuring beam and time-of-flight- measurement-principle using waveform digitizing (para [60]), wherein all optical components of the LiDAR module are arranged inside a common housing (Fig. 6, Lidar 100. See also, fig. 1, para [37]), wherein: 
the LiDAR module comprises a multibeam transmitter configured to instantaneously generate a plurality of individual measuring beams next to each other. thereby defining a plurality of essentially instantaneous scanning axes (Fig. 6, para [89]-[91]), 
the LiDAR module comprises a receiver configured to 
the common housing has an exit aperture (Fig. 6. See also, fig.1, Housing 155, window 157), wherein: 
the exit aperture is common to all measuring beams (Fig. 6. See also, fig.1, para [37], window 157) and 
the exit aperture limits the theoretically achievable instantaneous horizontal field of view of the laser scanner device with respect to the housing, to less than 180° (Fig. 6. See also, fig.1, para [56]: lines 5-7), wherein: 
the LiDAR module is configured to provide: a horizontal field of view of at least 60°, 
an instantaneous vertical field of view provided by the instantaneously generated plurality of individual measuring beams of at least ± 2° (Fig. 6, para [89]. See also para [56]: lines 5-7),
a scan resolution of at least one point per 0.8° in horizontal and vertical direction (para [86]- [87] teach a variable number of pixels in the horizontal and vertical scan directions, representing a scan resolution. While Lachapelle explicitly lacks specific teaching of a scan resolution of one point per 0.8 degrees in both directions, Lachapelle does teach establishing a scan resolution based on a high and variable pixel distribution. Therefore, a person of ordinary skill in the art would find it obvious to create a pixel distribution corresponding to a desired scan resolution in order to allow for detection of multiple or small objects in a FOR to be measured accurately and efficiently, and/or to allow for a greater level of detail of a detected object to be achieved within the FOR.), and Page 2 of 13Application No. 16/138,847 Attorney Docket Number K1033.10360US01 
Responsive to Office Action dated December 13, 2021 a frame rate of at least 10 Hz for scanning at least the entire horizontal and instantaneous vertical field of view with said scan resolution (Para [64]: lines 16-23).
Lachapelle fails to explicitly teach but Tan teaches wherein the plurality of measuring beams are generated such that within the plurality of measuring beams each measuring beam is identifiable by a corresponding beam identifier based on at least one of: a polarization state of of the measuring beam; or on a pulse coding (col 3: lines 46-53 and col 6: lines 15-23). 
It would have been obvious to combine Lachappelle’s Lidar system, with Tan in order to more accurately determine relative locations and ranges of the surfaces from which the laser signal was reflected. It will also, prevent interference, crosstalk between emitters/receivers and others lidars by distinguishing laser signals received from multiple LIDAR systems operating in proximity to one another.
Regarding claim 2, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the transmitter comprises: a radiation source (Lachapelle, Fig. 6, para 89: lines 1-6. See also, fig. 1, light source 110), and 
a multibeam generator for generating the plurality of measuring beams based on radiation emitted by the radiation source (Lachapelle, Fig. 6, para 89: lines 1-6. See also, fig. 1, scanner 120 which directs multiple pulses into the FOR).
Regarding claim 3, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 2, wherein the multibeam generator is configured such that the plurality of measuring beams are generated to form a
Regarding claim 4, LaChapelle teaches the laser scanner device according to claim 2, wherein the radiation source is a 1D or 2D emitter array (Lachapelle, para [38] teaches an embodiment in which housing 155 includes multiple lidar sensors including separate light sources (inherently forming at least a 1D array). It would have been obvious to one of ordinary skill in the art to modify the embodiment of the single light source to include multiple light sources in order to facilitate covering non-overlapping fields of regard or partially overlapping fields of regard, effectively extending the scan area efficiently.).
Regarding claim 5, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the plurality of measuring beams are generated such that within the plurality of measuring beams each measuring beam is identifiable by [[a]]the corresponding beam identifier based on 
Lachapelle fails to explicitly teach but Tan teaches and one of: the polarization state of the beam, and [[a]] the pulse coding (col 3: lines 46-53 and col 6: lines 15-23).
It would have been obvious to combine Lachappelle’s Lidar system, with Tan in order to more accurately determine relative locations and ranges of the surfaces from which the laser signal was reflected. It will also, prevent interference, crosstalk between emitters/receivers and others lidars by distinguishing laser signals received from multiple LIDAR systems operating in proximity to one another.
Regarding claim 6, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the plurality of measuring beams are generated such that its beams are identifiable as a group having a common group identifier based on at least one of: 
a common group wavelength or a range of wavelengths assigned to the group (Lachapelle, Fig. 6, para [91]. Also, para [25] and [31]-[33] teach a variety of wavelengths for outgoing and incoming light), 
a common polarization state of the group or a range of polarization states assigned to the group (Lachapelle, Para [51] teaches polarization states of outgoing and incoming light), and a common pulse coding for the group or a range of pulse codings assigned to the group.
	Since Lachapelle in para [26] teaches pulse light, it follows that the pulsed light, comprising multiple beams, constitutes a group having a desired wavelength and/or polarization disclosed in the passage cited above.
Regarding claim 7, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the LiDAR module is configured for deflecting the plurality of measuring beams emitted by the transmitter in a Page 3 of 13Application No. 16/138,847 Attorney Docket Number K1033.10360US01 Responsive to Office Action dated December 13, 2021 temporally varying manner, wherein the LiDAR module comprises at least one of:
 a horizontal deflecting unit configured for steering the plurality of measuring beams horizontally, based on at least one of a rotating mirror, a microelectromechanical system, or a Galvano for deflecting the plurality of measuring beams in a uniform manner, and a vertical deflecting unit configured for steering the plurality of measuring beams vertically in the instantaneous vertical field of view, based on at least one of a polygon prism, a mirror, or a microelectromechanical system (Lachapelle, Para [54]).
Regarding claim 8, LaChapelle, as modified in view of Tan, teaches the laser scanner device of claim 1, comprising a tilt mechanism for tilting the LiDAR module to achieve an extended overall vertical field of view of at least ± 25° (Lachapelle, para [54]).
Regarding claim 9, LaChapelle, as modified in view of Tan, teaches the laser scanner device of claim 1, wherein the receiver has an opto-electronical sensor based on an arrangement of a multitude of microcells (Lachapelle, para [59]).
Regarding claim 10, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein: the sensor is configured such that the microcells can be read out individually or in groups of microcells, such that sub-areas of the sensor are set which are read out separately (para [59] teaches that receiver 140 comprises one or more SPADs (which inherently facilitate independent read out)), and 
the LiDAR module comprises a computing unit, wherein the receiver and the computing unit are configured such that different sub-areas of the receiver are set by the computing unit in such a way that returning parts of different measuring beams in each case are read out by different sub-areas of the receiver, based on angle and/or distance data corresponding to individual measuring beams of the plurality of measuring beams ( para [60] and [88] teach read out based 011 pixels of the receiver corresponding to distance and/or angle of a received beam, wherein a computing unit is inherent in order to facilitate carrying out the described operation).
Regarding claim 11, LaChapelle teaches the laser scanner device according to claim 10 wherein: the computing unit is configured to control the LiDAR module based on a pre- programmed measuring process to drive the deflecting of the plurality of measuring beams and the setting of sub-areas of the receiver, wherein: Page 4 of 13Application No. 16/138,847 Attorney Docket Number K1033.10360US01 Responsive to Office Action dated December 13, 2021 
the setting of sub-areas is synchronized with the emission and/or deflecting of the plurality of measuring beams, based on angle data corresponding to the deflecting of the plurality of measuring beams (Lachapelle, para [60] and [88] teach read out based 011 pixels of the receiver corresponding to distance and/or angle of a received beam, wherein a computing unit is inherent in order to facilitate carrying out the described operation).
Regarding claim 12, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein: 
the LiDAR module is configured to set at least a first and a second scan pattern based on the plurality of measuring beams, 
the second scan pattern is different from the first scan pattern, and the LiDAR module is configured to alternate between the first and the second scan pattern based on at least one of the speed of the vehicle and directional information of the vehicle (Lachapelle, fig. 15, para [133]-[135] teach modifying an initial scan pattern to create a subsequent scan pattern in the event of identifying a region of interest for which a targeted scan is desired (such as for targeted scanning when an object of interest is detected within a FOR. Thus, the scan pattern will alternate if and when a targeted scan is desired for a detected object within a normal scan of the FOR.),
 wherein the directional information comprises at least one of: a position of a steering wheel of the vehicle, particularly a sequence of steering wheel positions, a vehicle path determined by GPS localization, and a vehicle orientation (Lachapelle, because the disclosure is drawn to a vehicle with a lidar system for the purpose of object/obstacle detection, it follows that the lidar sensors (for instance as illustrated in fig. 9, para [108] and also, para [97]-[99]) scan FORs and detect objects within those FORs based on the vehicles physical orientation within an environment and particularly with respect to a detected object) and/or a vehicle orientation change determined by an inertial measuring unit.
Regarding claim 13, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 12, wherein the first and the second scan pattern differ from each other by at least one of: a different laser power distribution within the beams (Lachapelle, para [134] teaches that the scan pattern differs by modifying at least the power of the emitted pulses]), a different number of beams, a different projected beam density, a different projected beam distribution, a different beam spacing, a different emission timing, and different individual beam shapes.
Regarding claim 14, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 12, wherein the LiDAR module is configured to alternate between the first and the second scan pattern based on a current global position of the vehicle (Lachapelle, Para [97]-[98] and also, following the rejection of claim 12 above, since scan modification is based on a relationship between vehicle orientation and a detected object within a FOR, it follows that the vehicle orientation inherently also corresponds to a global position of the vehicle, since every point on Earth has a unique latitude and longitude address).
Regarding claim 15, LaChapelle, as modified in view of Tan, teaches a system comprising a set of laser scanner devices according to claim 12, wherein: 
each laser scanner device has an associated unique identifier (Lachapelle, para [38], teaches multiple lidar sensors including a scanner, receiver, and light source; para [43] teaches each light source having a different wavelength; fig. 9 and  para [106]-[108] teach multiple sensor heads 310), and the set of laser scanner devices are configured to communicate their identifiers to each other (fig, 9 and para [106]-[108] teach that sensor heads are in communication with one another and with laser 352 via laser-sensor links 370), wherein: 
each laser scanner device is configured to send a coded signal based on the plurality of measuring beams, the coded signal comprising the identifier of that laser scanner device, and 
each laser scanner device is configured to receive a coded signal from another laser scanner device of the set of laser scanner devices and to derive the identifier comprised in that received coded signal (Lachapelle, as previously cited, each laser source has a different wavelength, and since the sensor heads (laser sources) of fig. 9 are communicatively coupled, it follows that the sensor heads are configured to send and received signal information with one another and/or with laser 352), wherein: 
the LiDAR module of each laser scanner device is configured to alternate between the first and the second scan pattern based on a received coded signal from another laser scanner device of the set of laser scanner devices (Lachapelle, the scan modification, also as previously cited, occurs when targeted scanning of an object detected within a FOR is desired, thus, the scan modification will occur when one or more of the sensor heads detect such an object.).
Regarding claim 16, LaChapelle, as modified in view of Tan, teaches the laser scanner device of claim 1, wherein at least one of the following: the plurality of measuring beams are pulsed laser beams (Lachapelle, para [58]. See also, para [89]-[90]); the exit aperture is also the entrance aperture of a receiving optical channel for detecting the back radiation (Lachapelle, fig. 1 illustrates outgoing and incoming window 157); or the exit aperture is a rectangular opening in a planar outer surface of the housing.
Regarding claim 17, LaChapelle, as modified in view of Tan, teaches the laser scanner device of claim 2, wherein the multibeam generator for generating the plurality of measuring beams based on radiation emitted by the radiation source is based on at least one of: 
a holographic structure (Lachapelle, para [53]: lines 1-7), a liquid crystal spatial modulator, or an optical phased array.
Regarding claim 18, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 4, wherein the radiation source is a single bar or multiple staked bars of laser diodes, and wherein the emitter array is configured to provide selectively controllable laser diodes (Tan, Col 6: lines 15-23. See also, col 3: lines 1-6 and 22-24).
It would have been obvious to modify Lachappelle’s Lidar system, in view of Tan to include the staked laser diodes that fire selectively for the purpose of achieving the largest possible distance between fired lasers, thereby reducing the chance of optical crosstalk.
Regarding claim 19, LaChapelle, as modified in view of Tan, teaches a system comprising a set of laser scanner devices according to claim 13, wherein: 
each laser scanner device has an associated unique identifier (Lachapelle, para [38], teaches multiple lidar sensors including a scanner, receiver, and light source; para [43] teaches each light source having a different wavelength; fig. 9 and para [106]-[108] teach multiple sensor heads 310), and 
the laser scanner devices are configured to communicate their identifiers to each other (Lachapelle, fig, 9 and para [106]-[108] teach that sensor heads are in communication with one another and with laser 352 via laser-sensor links 370), wherein: each laser scanner device is configured to send a coded signal based on the plurality of measuring beams, the coded signal comprising the identifier of that laser scanner device (as previously cited, each laser source has a different wavelength, and since the sensor heads (laser sources) of fig. 9 are communicatively coupled, it follows that the sensor heads are configured to send and received signal information with one another and/or with laser 352), and 
each laser scanner device is configured to receive a coded signal from another laser scanner device of the set of laser scanner devices and to derive the identifier comprised in that received coded signal (as previously cited, each laser source has a different wavelength, and since the sensor heads (laser sources) of fig. 9 are communicatively coupled, it follows that the sensor heads are configured to send and received signal information with one another and/or with laser 352), wherein: 
the LiDAR module of each laser scanner device is configured to alternate between the first and the second scan pattern based on a received coded signal from another laser scanner device of the set of laser scanner devices (the scan modification, also as previously cited, occurs when targeted scanning of an object detected within a FOR is desired, thus, the scan modification will occur when one or more of the sensor heads detect such an object.).
Regarding claim 20, LaChapelle, as modified in view of Tan, teaches a system comprising a set of laser scanner devices according to claim 14, wherein: 
each laser scanner device has an associated unique identifier (Lachapelle, para [38], teaches multiple lidar sensors including a scanner, receiver, and light source; para [43] teaches each light source having a different wavelength; fig. 9 and para [106]-[108] teach multiple sensor heads 310), and the laser scanner devices are configured to communicate their identifiers to each other (Lachapelle, fig, 9 and para [106]-[108] teach that sensor heads are in communication with one another and with laser 352 via laser-sensor links 370), wherein: 
each laser scanner device is configured to send a coded signal based on the plurality of measuring beams, the coded signal comprising the identifier of that laser scanner device(as previously cited, each laser source has a different wavelength, and since the sensor heads (laser sources) of fig. 9 are communicatively coupled, it follows that the sensor heads are configured to send and received signal information with one another and/or with laser 352),, and Page 7 of 13Application No. 16/138,847 Attorney Docket Number K1033.10360US01 Responsive to Office Action dated December 13, 2021 
each laser scanner device is configured to receive a coded signal from another laser scanner device of the set of laser scanner devices and to derive the identifier comprised in that received coded signal (as previously cited, each laser source has a different wavelength, and since the sensor heads (laser sources) of fig. 9 are communicatively coupled, it follows that the sensor heads are configured to send and received signal information with one another and/or with laser 352), wherein: 
the LiDAR module of each laser scanner device is configured to alternate between the first and the second scan pattern based on a received coded signal from another laser scanner device of the set of laser scanner devices (Lachapelle, the scan modification, also as previously cited, occurs when targeted scanning of an object detected within a FOR is desired, thus, the scan modification will occur when one or more of the sensor heads detect such an object.).
Regarding claim 22, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the plurality of measuring beams are generated such that within the plurality of measuring beams each measuring beam is identifiable by the corresponding beam identifier based on the pulse coding (col 3: lines 46-53 and col 6: lines 15-23).
It would have been obvious to combine Lachappelle’s Lidar system, with Tan in order to more accurately determine relative locations and ranges of the surfaces from which the laser signal was reflected. It will also, prevent interference, crosstalk between emitters/receivers and others lidars by distinguishing laser signals received from multiple LIDAR systems operating in proximity to one another.




Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180299534 A1) in view of Tan et al. (US 7544945 B2) and Richard A. Hutchin (US 20120292481 A1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Regarding claim 21, LaChapelle, as modified in view of Tan, fails to teach but Hutchin teaches the laser scanner device according to claim 1, wherein the plurality of measuring beams are generated such that within the plurality of measuring beams each measuring beam is identifiable by the corresponding beam identifier based on the polarization state of the beam (para [31]).
It would have been obvious to combine Lachappelle’s Lidar system, with Hutchin because it will improve accuracy and range resolution.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle et al. (US 20180299534 A1) in view of Tan et al. (US 7544945 B2) and Bartlett et al. (US 20170003392 A1).
Regarding claim 23, LaChapelle, as modified in view of Tan, teaches the laser scanner device according to claim 1, wherein the plurality of measuring beams are generated such that within the plurality of measuring beams each measuring beam is identifiable by the corresponding beam identifier based on the pulse coding (col 3: lines 46-53 and col 6: lines 15-23).
 LaChapelle, as modified in view of Tan, fails to explicitly teach wherein at least two beams of the plurality of measuring beams have orthogonal pulse codings. However, Barlett in fig. 17, para [72] shows 4 beams (on/off state and conjugate on/off state).
It would have been obvious to combine Lachappelle’s Lidar system, with Bartlett because it will have a better resolution in the area that generally is more important.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Mark J Donovan.et al. (US 20170307736 A1), teaches Multi-Wavelength LIDAR System
Luis Carlos Dussan et al. (US 20160047900 A1), teaches Method and System for Scanning Ladar Transmission with Pulse Modulation
Hinderling et al. (US 20140307252 A1), teaches surveying device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645